 Case 16-24295      Doc 90    Filed 12/19/18 Entered 12/19/18 09:06:11         Desc Main
                                Document     Page 1 of 7


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN THE MATTER OF:                         )      CHAPTER 7
                                          )
PACKAGING ADVANTAGE, INC.                 )      16-24295
                                          )
                                          )
              Debtor(s).                  )

                                  PROOF OF SERVICE
TO: See Attached

I, GINA B. KROL, state that copies of the Notice of Trustee’s Final Report and
Applications for Compensation and Deadline to Object, were sent on December 18, 2018, by
First Class U.S. Mail to the persons shown on the attached service list.




GINA B. KROL
COHEN & KROL
105 W. Madison, Ste 1100
Chicago, IL 60602
312-368-0300                                     BY:/s/ Gina B. Krol
  Case 16-24295            Doc 90   Filed 12/19/18 Entered 12/19/18 09:06:11   Desc Main
                                      Document     Page 2 of 7


                                          SERVICE LIST


Dorothy Curtis
c/o Jeffrey Harris
1701 S. First Ave., #202
Maywood, IL 60153

Christina Scott
c/o Jeffrey Harris
1701 S. First Ave., #202
Maywood, IL 60153

Wiczer & Sheldon
500 Skokie Blvd., Ste 325
Northbrook, IL 60062

Pearl Marziani
c/o Gini Marziani
125 S. Wacker Dr.
13th Floor
Chicago, IL 60606
Case 16-24295   Doc 90   Filed 12/19/18 Entered 12/19/18 09:06:11   Desc Main
                           Document     Page 3 of 7


                                         Ch 7 Bankruptcy Trustee
                     Case 16-24295             Doc 90       Filed 12/19/18 Entered 12/19/18 09:06:11          Desc Main
                                                              Document     Page 4 of 7
1A
 101-7-NFR
 /2009
 /2010
 2ems Inc.
                                                        UNITED STATES BANKRUPTCY COURT
                                                         NORTHERN DISTRICT OF ILLINOIS

                  In Re:                                              §
                                                                      §
                  PACKAGING ADVANTAGE, INC.,                          §     Case No. 16-24295 JSB
                                                                      §
                                      Debtor                          §

                                                    NOTICE OF TRUSTEE’S FINAL REPORT AND
                                                      APPLICATIONS FOR COMPENSATION
                                                        AND DEADLINE TO OBJECT (NFR)

                           Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that GINA B. KROL,
                  trustee of the above styled estate, has filed a Final Report and the trustee and the trustee’s professionals
                  have filed final fee applications, which are summarized in the attached Summary of Trustee's Final
                  Report and Applications for Compensation.

                          The complete Final Report and all applications for compensation are available for inspection at
                  the Office of the Clerk, at the following address:
                                                          JEFFREY P. ALLSTEADT
                                                          219 S. Dearborn Street
                                                          Chicago, IL 60604

                  Any person wishing to object to any fee application that has not already been approved or to the
                  Final Report, must file a written objection within 14 days from the mailing of this notice, serve a
                  copy of the objections upon the trustee, any party whose application is being challenged and the
                  United States Trustee. A hearing on the fee applications and any objection to the Final Report
                  will be held at 11:00 AM on 01/04/2019 in Courtroom 240,
                                                 Kane County Courthouse
                                                 240 S. Third Street
                                                 Geneva, IL
                  If no objections are filed, upon entry of an order on the fee applications, the trustee may pay
                  dividends pursuant to FRBP 3009 without further order of the Court.

                  Date Mailed: 12/19/2018                                 By: Gina B. Krol
                                                                                                  Trustee


                  GINA B. KROL
                  105 WEST MADISON STREET
                  SUITE 1100
                  CHICAGO, IL 60602-0000




             UST Form 101-7-NFR (10/1/2010) (Page: 1)
         Case 16-24295                 Doc 90           Filed 12/19/18 Entered 12/19/18 09:06:11                                      Desc Main
                                                          Document     Page 5 of 7


                                              UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF ILLINOIS


      In Re:                                                                §
                                                                            §
      PACKAGING ADVANTAGE, INC.,                                            §         Case No. 16-24295 JSB
                                                                            §
                             Debtor                                         §

                                             SUMMARY OF TRUSTEE'S FINAL REPORT
                                             AND APPLICATIONS FOR COMPENSATION


                   The Final Report shows receipts of                                                                 $                   185,427.78
                   and approved disbursements of                                                                      $                     12,100.21
                                                            1
                   leaving a balance on hand of                                                                       $                   173,327.57


                 Claims of secured creditors will be paid as follows:


                                                                                 NONE


                 Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                     Interim Payment             Proposed
                            Reason/Applicant                             Total Requested             to Date                     Payment
       Trustee Fees: GINA B. KROL                                       $           12,521.39 $                           0.00 $            12,521.39
       Trustee Expenses: GINA B. KROL                                   $                 19.60 $                         0.00 $                    19.60
       Attorney for Trustee Fees: Cohen & Krol                          $             9,301.00 $                          0.00 $              9,301.00
       Accountant for Trustee Fees: ALAN
       LASKO                                                            $             7,032.70 $                  7,032.70 $                         0.00
       Accountant for Trustee Expenses: ALAN
       LASKO                                                            $                 28.05 $                     28.05 $                        0.00
       Other: INTERNATIONAL SURETIES,
       LTD.                                                             $               231.40 $                    231.40 $                         0.00
       Other: Cohen & Krol                                              $                 69.20 $                         0.00 $                    69.20
                   Total to be paid for chapter 7 administrative expenses                                             $                     21,911.19
                   Remaining Balance                                                                                  $                   151,416.38
____________________
           1
              The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010) (Page: 2)
        Case 16-24295             Doc 90       Filed 12/19/18 Entered 12/19/18 09:06:11           Desc Main
                                                 Document     Page 6 of 7



               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                            NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 11,059.35 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                    Allowed Amount     Interim Payment to
     Claim No.          Claimant                    of Claim           Date               Proposed Payment
                        Dorothy Curtis
                        c/o Jeffrey S Harris
                        1701 S First Ave
                        #202
     000001A            Maywood IL 60153           $        1,975.09 $                0.00 $           1,975.09
                        Christine Scott
                        c/o Jeffrey S Harris
                        1701 S First Ave
                        #202
     000002A            Maywood IL 60153           $        9,084.26 $                0.00 $           9,084.26
                Total to be paid to priority creditors                                $               11,059.35
                Remaining Balance                                                     $              140,357.03


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 882,935.18 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 15.9 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                    Allowed Amount     Interim Payment to
     Claim No.          Claimant                    of Claim           Date               Proposed Payment
                        SOURCE ONE
                        c/o Wiczer & Sheldon
                        500 Skokie Blvd Ste 325
                        Northbrook, IL 60062-
     000006             2887                    $         468,000.00 $                0.00 $          74,396.28




UST Form 101-7-NFR (10/1/2010) (Page: 3)
        Case 16-24295             Doc 90   Filed 12/19/18 Entered 12/19/18 09:06:11              Desc Main
                                             Document     Page 7 of 7

                                                  Allowed Amount         Interim Payment to
     Claim No.          Claimant                  of Claim               Date               Proposed Payment
                        Pearl A Marziani
                        d/b/a Marziani
                        Enterprises
                        c/o Gini S Marziani
                        125 S Wacker Drive
     000007             Chicago IL 60606        $        414,935.18 $                0.00 $           65,960.75
                Total to be paid to timely general unsecured creditors                $             140,357.03
                Remaining Balance                                                     $                     0.00


             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE


                                              Prepared By: /s/GINA B. KROL
                                                                                     Trustee


     GINA B. KROL
     105 WEST MADISON STREET
     SUITE 1100
     CHICAGO, IL 60602-0000


     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 4)
